

114 HR 6256 IH: To provide temporary visitation to spouses of United States citizens.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6256IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Huffman introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide temporary visitation to spouses of United States citizens.
	
		1.Admission of spouses of nationals and citizens of the United States as nonimmigrants
 (a)Classification as nonimmigrantsSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended— (1)in subparagraph (U), by striking or at the end;
 (2)in subparagraph (V), by striking the period at the end and inserting ; or; and (3)by inserting after subparagraph (V) the following:
					
 (W)an alien who is the spouse of a national or citizen of the United States, and has been the spouse of such national or citizen for a period of not less than 180 days, or who is the child of such an alien and is accompanying, or following to join, the alien..
 (b)Requirements for admissionSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
				
					(s)
 (1)The period of authorized admission for an alien admitted to the United States as a nonimmigrant under section 101(a)(15)(W) shall be 180 days, which may be extended for one additional 180-day period.
 (2)The total number of principal aliens who may be admitted under section 101(a)(15)(W) during any fiscal year may not exceed 5,000.
 (3)The Secretary of Homeland Security, in consultation with the Secretary of State, shall establish a process to ensure the expedited admission to the United States of aliens under section 101(a)(15)(W).
 (4)An alien admitted under section 101(a)(15)(W) is not eligible for work authorization.. (c)Adjustment of status prohibitedSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end the following:
				
 (n)Notwithstanding the provisions of this section, the Secretary of Homeland Security may not adjust the status of an alien admitted to the United States as a nonimmigrant under section 101(a)(15)(W) to that of an alien lawfully admitted for permanent residence..
			